DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/27/21 is acknowledged.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnette et al. (US 2014/0276602 A1) in view of Huber (US 20060074484 A1).
With regard to claim 1, Bonnette discloses A convertible catheter (fig. 1, 3a) comprising: an outer catheter (22) comprising a distal end (inherent), a proximal end (inherent), and at least one side therebetween, wherein the outer catheter comprises at least one flush hole (any of 30 or 28B) on the at least one side closer to the distal end than the proximal end, wherein the outer catheter comprises a hold knob (see annotated fig below) at the proximal end; an inner catheter (24) comprising an open distal end (see Fig. 3a, open end at 60, the inner catheter itself provides an open distal end, while a guidewire may be inserted through this open end, the catheter structure provides an open distal end) and a proximal end, wherein the inner catheter is slidably within the outer catheter (see between Fig. 3a and 3b), wherein the inner catheter is connected to a pull knob (see annotated Fig below) located at the proximal end, wherein the pull knob is configured to move the inner catheter slidably within the outer catheter; wherein the convertible catheter is configurable as a flush catheter when the inner catheter is slidably moved to open the at least one flush hole (see Fig. 3a and 3b when the holes of the inner and outer catheter are aligned to flush), wherein the convertible catheter is configured as a selective catheter when the inner catheter is slidably moved to close the at least one flush hole (when the inner catheter is slid through the outer catheter, the holes become unaligned and therefore closes the flush hole of the outer catheter).
However, Bonnette does not disclose an iris. 
Huber teaches a catheter system having an outer catheter (see generally where 60 is pointing in Fig. 11), an inner catheter (110) that slides within the outer catheter and further teaches the use of an iris (63, [0080]) that is designed to be closed in a normal configuration but is configured to open to enable the inner catheter to slidably move out of the catheter (as shown in Fig. 11) and expose the open distal end of the inner catheter (open distal end taught by Bonnette, see above) . 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bonnette to include an iris between the distal end of the outer catheter and the flush hole as taught by Huber for the purpose of creating a fluid tight seal around the inner catheter to prevent bleeding through the outer catheter ([0080]). 

    PNG
    media_image1.png
    410
    589
    media_image1.png
    Greyscale

With regard to claim 3, Bonnette discloses wherein the outer catheter further comprises a plurality of holes nears its distal end (see any one of holes 30 or 28a). 
With regard to claim 4, Bonnette discloses wherein the inner catheter (24) is configured to be pushed relative to the outer catheter such that the distal end of the inner catheter goes through the outer catheter (as shown between Fig. 3a and 3b) and an outer surface of the inner catheter blocks the plurality of holes in the outer catheter when the convertible catheter is configured as a selective catheter (when the inner catheter is slid the holes will misalign thereby blocking the plurality of holes).
However, Bonnette does not disclose an iris. 
Huber teaches a catheter system having an outer catheter (see generally where 60 is pointing in Fig. 11), an inner  catheter (110) that slides within the outer catheter and further teaches the use of an iris (63, [0080]) that is designed to be closed in a normal configuration but is configured to open to enable the inner catheter to slidably move out of the catheter (as shown in Fig. 11). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bonnette to include an iris between the distal end of the outer catheter and the flush hole as taught by Huber for the purpose of creating a fluid tight seal around the inner catheter to prevent bleeding through the outer catheter ([0080]). 
With regard to claim 5, Bonnette discloses wherein the selective catheter is a reverse curve catheter (see Fig. 1, catheter 24 includes a reverse curve) (further definition or structure is needed to define what is meant by a reverse catheter in order to overcome the current rejection).
With regard to claim 6, Bonnette discloses wherein the selective catheter is a guide catheter (any of the inner or outer catheter could be considered a guide catheter, without further definition or structure, any catheter could be considered a guide catheter).
With regard to claim 7, Bonnette discloses wherein the inner catheter is slidably positioned in and out of the outer catheter by applying a push or pull force to the inner catheter via the pull knob (see between Fig. 3a and 3b, this is functional language and the structure of the catheter system is taught by Bonnette, therefore any type of push pull/rotational force could be applied to the inner catheter to slide it within the outer catheter).
With regard to claim 8, Bonnette discloses wherein the inner catheter is slidably positioned in and out of the outer catheter by applying a rotational force to the inner catheter via the hold pull knob (see between Fig. 3a and 3b, this is functional language and the structure of the catheter system is taught by Bonnette, therefore any type of push pull/rotational force could be applied to the inner catheter to slide it within the outer catheter).
However, Bonnette does not disclose an iris. 
Huber teaches a catheter system having an outer catheter (see generally where 60 is pointing in Fig. 11), an inner  catheter (110) that slides within the outer catheter and further teaches the use of an iris (63, [0080]) that is designed to be closed in a normal configuration but is configured to open to enable the inner catheter to slidably move out of the catheter (as shown in Fig. 11). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bonnette to include an iris between the distal end of the outer catheter and the flush hole as taught by Huber for the purpose of creating a fluid tight seal around the inner catheter to prevent bleeding through the outer catheter ([0080]). 

With regard to claim 16, Bonnette discloses A method of configuring a convertible catheter as at least one of a flush catheter or a selective catheter, the method comprising: delivering the convertible catheter at or near a treatment site (see Fig. 8); 4 4856-0825-9592 1 072063-000019US00Docket No. 072063-000019US00Application No. 16/204,478 configuring the convertible catheter as the flush catheter by slidably positioning an inner catheter below at least one flush hole near a distal end of an outer catheter using a pull knob, causing the flush hole to open (Fig. 3a, where the holes of the inner or outer catheter align); flushing a vessel at the flush hole to identify an access path to the treatment site using the flush catheter (fig. 3a, the catheter flushes out fluid to an access path); the inner catheter further including an open distal end (see Fig. 3a, open end at 60, the inner catheter itself provides an open distal end, while a guidewire may be inserted through this open end, the catheter structure provides an open distal end).
However, Bonnette does not disclose an iris. 
Huber teaches a catheter system having an outer catheter (see generally where 60 is pointing in Fig. 11), an inner  catheter (110) that slides within the outer catheter and further teaches the use of an iris (63, [0080]) that is designed to be closed in a normal configuration but is configured to open to enable the inner catheter to slidably move out of the catheter (as shown in Fig. 11). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bonnette to include an iris between the distal end of the outer catheter and the flush hole as taught by Huber for the purpose of creating a fluid tight seal around the inner catheter to prevent bleeding through the outer catheter ([0080]). 
With regard to claim 17, Bonnette discloses wherein the selective catheter is a reverse curve catheter (see Fig. 1, catheter 24 includes a reverse curve) (further definition or structure is needed to define what is meant by a reverse catheter in order to overcome the current rejection) or guide catheter (any of the inner or outer catheter could be considered a guide catheter, without further definition or structure, any catheter could be considered a guide catheter).
With regard to claim 18, Bonnette discloses wherein the inner catheter is positioned in and out of the outer catheter by applying a push or pull force to the inner catheter via the pull knob (see between Fig. 3a and 3b, this is functional language and the structure of the catheter system is taught by Bonnette, therefore any type of push pull/rotational force could be applied to the inner catheter to slide it within the outer catheter).
However, Bonnette does not disclose an iris. 
Huber teaches a catheter system having an outer catheter (see generally where 60 is pointing in Fig. 11), an inner  catheter (110) that slides within the outer catheter and further teaches the use of an iris (63, [0080]) that is designed to be closed in a normal configuration but is configured to open to enable the inner catheter to slidably move out of the catheter (as shown in Fig. 11). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bonnette to include an iris between the distal end of the outer catheter and the flush hole as taught by Huber for the purpose of creating a fluid tight seal around the inner catheter to prevent bleeding through the outer catheter ([0080]). 

With regard to claim 19, Bonnette discloses wherein the inner catheter is slidably positioned in and out of the outer catheter by applying a rotational force to the inner catheter via the hold pull knob (see between Fig. 3a and 3b, this is functional language and the structure of the catheter system is taught by Bonnette, therefore any type of push pull/rotational force could be applied to the inner catheter to slide it within the outer catheter).
However, Bonnette does not disclose an iris. 
Huber teaches a catheter system having an outer catheter (see generally where 60 is pointing in Fig. 11), an inner  catheter (110) that slides within the outer catheter and further teaches the use of an iris (63, [0080]) that is designed to be closed in a normal configuration but is configured to open to enable the inner catheter to slidably move out of the catheter (as shown in Fig. 11). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bonnette to include an iris between the distal end of the outer catheter and the flush hole as taught by Huber for the purpose of creating a fluid tight seal around the inner catheter to prevent bleeding through the outer catheter ([0080]). 

With regard to claim 20, Bonnette discloses wherein the outer catheter further comprises a plurality of holes nears its distal end (see any one of holes 30 or 28a) and wherein the configuring the convertible catheter for use as a flush catheter comprises aligning the plurality of holes of the inner catheter with the plurality of holes of the outer catheter by slidably moving the inner catheter with respect to the outer catheter (see the holes aligned in Fig. 3a).
However, Bonnette does not disclose an iris. 
Huber teaches a catheter system having an outer catheter (see generally where 60 is pointing in Fig. 11), an inner  catheter (110) that slides within the outer catheter and further teaches the use of an iris (63, [0080]) that is designed to be closed in a normal configuration but is configured to open to enable the inner catheter to slidably move out of the catheter (as shown in Fig. 11). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bonnette to include an iris between the distal end of the outer catheter and the flush hole as taught by Huber for the purpose of creating a fluid tight seal around the inner catheter to prevent bleeding through the outer catheter ([0080]). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnette et al. (US 2014/0276602 A1) in view of Huber (US 20060074484 A1) and in further view of Teitelbaum (US 5,807,330).
With regard to claim 2, Bonnette/Huber teaches the claimed invention except for a Tuchy-Borst adapter. 
Teitelbaum teaches wherein a pull knob is associated with a Tuchy-Borst adapter (18 disposed at the proximal portion of the device 10; the extension member is passed through the Tuchy-Borst adapter and inserted into the proximal end 11 of the occlusion device; Fig. 2, column 3, lines 11-21). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bonnette/Huber with the Tuchy-Borst adapter as taught by Teitelbaum for the purpose of easily moving a catheter to convert its function (Teitelbaum: the Tuchy-Borst is loosened and removed from the occlusion balloon/guidewire device with the balloon still left inflated; with the Tuohy-Borst adapter removed, this catheter, together with its inflated balloon, can now be used as an exchange guidewire column &, lines 25-20).

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-8, 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant points out that Bonnette and Huber does not teach an open distal end in the inner catheter as a guidewire runs through the inner catheter. However, the claims only require that the inner catheter itself has an open distal end which is taught by Bonnette. The inner catheter provides an open distal end such that it allows for a guidewire to run through the lumen of the inner catheter. Claims using the comprising language in the preamble and therefore does not preclude other structures from being present. However, if Applicant were to amend to provide a use for the open distal end, for example, for delivery fluid out of the distal end, this may overcome the current rejection, as currently the purpose and use of the open distal end of Bonnette is to allow for a guidewire to run through. Alternatively, Examiner believes that the use of the iris and the movement of the inner catheter through the iris, if further structurally defined, would also overcome the current rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783